NUMBER 13-06-410-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



GLORIA LEAL, 								Appellant,


v.

DESI LEAL, AS EXECUTOR OF THE ESTATE
OF ALEX L. LEAL, DECEASED, 					Appellee.


On appeal from the 267th District Court 
of Jackson County, Texas.


MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Hinojosa and Garza
Memorandum Opinion Per Curiam

	Appellant, GLORIA C. LEAL,  perfected an appeal from an order entered by the
267th District Court of Jackson County, Texas, in cause number 05-6-12591. 
Appellant has filed in a motion to withdraw the notice of appeal.  In her motion,
appellant requests that her appeal be withdrawn.  
	The Court, having considered the appellant's motion to withdraw notice of
appeal, is of the opinion that the motion should be granted.  Appellant's motion to
withdraw the notice of appeal is granted, and the appeal is hereby DISMISSED.
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 10th day of August, 2006.